NO. 07-07-0309-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  AUGUST 23, 2007

                         ______________________________


                          TODD L. TREDEAU, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY;

       NO. D-1-GV-06-000341; HONORABLE SUZANNE COVINGTON, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Todd L. Tredeau’s Motion for Voluntary Dismissal in

which he represents he no longer wishes to pursue this appeal. Without passing on the

merits of the case, Tredeau’s motion is granted and the appeal is dismissed. Tex. R. App.

P. 42.1(a)(1). Per Tredeau’s request and as agreed to by the State of Texas in the
Certificate of Conference, costs are assessed against the party incurring them. Having

dismissed the appeal at Tredeau’s request, no motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                Patrick A. Pirtle
                                                    Justice




                                            2